Dear Mr. Bradley:
You ask if you may legally hold local elective office as Councilman for the City of Grambling while holding employment with Grambling State University.  The Louisiana Dual Officeholding and Dual Employment Law, R.S. 42:61, et seq., prohibits one from simultaneously holding local elective office and employment in the government of the state.  See R.S.42:63(D).  However, R.S. 42:66(N) provides an exemption which we find applicable in this matter.  The exemption provides:
  N.  Nothing in this Part shall be construed to prohibit a person holding employment in the government of the state from holding at the same time an elective office in the government of a municipality of this state with a population of less than six thousand five hundred according to the 1990 federal decennial census, unless the particular nature of such employment in combination with the duties and interests of such elective office is incompatible as provided in this Part or is found to be adverse to the public interest set forth in R.S. 42:61.
Because of the stated exemption as applied to the City of Grambling, we conclude you may hold both an elective office with the city council and your employment with Grambling State University.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date released: October 4, 2002